                                                                    JS-6

 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11
12   AZARIAH M. ELLINGTON, et al., ) Case No. 2:17-cv-07587-SVW (JDE)
                                   )
13              Plaintiff,         )
                                   ) JUDGMENT
14             v.                  )
                                   )
15   MARY THORNTON HOUSE, et al., ))
                                   )
16              Defendants.        )
                                   )
17                                 )
18
          Pursuant to the Order Accepting Findings and Recommendations of the
19
     United States Magistrate Judge,
20
          IT IS HEREBY ADJUDGED as follows:
21
          1.    Plaintiffs shall take nothing by this action; and
22
          2.    The action is dismissed with prejudice as to all defendants.
23
24
     Dated: ___________________
               September 3, 2019
25
26
                                                ____
                                                   ________________
                                                                 _ ___
                                                ______________________________
27                                              STEPHEN V. V WILSON
                                                              WILSO  ON
28                                              United States District Judge
